Exhibit 10.1

 

 

THIRD AMENDMENT TO LICENSE AGREEMENT

 

This THIRD AMENDMENT TO LICENSE AGREEMENT ("Amendment") is made and entered into
as of the 23rd day of May, 2011, by and between FSP 303 EAST WACKER DRIVE LLC, a
Delaware limited liability company ("Licensor"), and GROUPON INC., a Delaware
corporation ("Licensee").

W I T N E S S E T H:

WHEREAS, Licensor and Licensee are parties to that certain License Agreement
dated November 24, 2010 (the "Original License"), as amended by First Amendment
to License Agreement dated January 7,  2011 (the “First Amendment”), and as
further amended by Second Amendment to License Agreement dated February 15,
 2011 (the “Second Amendment”) (said Original License, as amended by the First
Amendment and the Second Amendment, as amended hereby and as further amended
from time to time, the "License Agreement"), which License Agreement covers
space (the "Premises") containing an aggregate of 196,189 square feet of
rentable area in the aggregate (consisting of the entireties of floors 4, 7, 23,
24 and 25, and a portion of floors 3 and 26) in the building (the “Building”)
known as 303 East Wacker Drive, Chicago, Illinois, for a term scheduled to
expire on May 31, 2012.

WHEREAS, Licensor and Licensee desire to amend the License Agreement (i) to
extend the initial term of the License Agreement through July 31, 2012, and (ii)
to add additional space on the 8th floor of the Building to the “Premises” being
licensed thereunder, and (iii) for other matters, all as hereinafter set forth,
and all subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, Licensor and Licensee hereby agree as follows:

1.      Recitals; Defined Terms. The foregoing recitals are hereby incorporated
in this Amendment by reference All capitalized terms used but not otherwise
defined herein shall have the same meanings as in the License Agreement. As used
in this Amendment, the following terms shall have the respective meanings
indicated below:

(a)      “Additional Premises” shall mean that certain space on the 8th floor in
the Building, stipulated to contain 29,852 square feet of rentable area, shown
on Exhibit A attached hereto and made a part hereof. Without limitation of the
foregoing, it is acknowledged that, from and after the “Additional Premises
Commencement Date” hereunder, the overall “Premises” being licensed under the
License Agreement shall consist of the entireties of floors 4, 7, 8, 23, 24 and
25, and a portion of floors 3 and 26, at the Building, stipulated to contain
226,041 square feet of rentable area in the aggregate.

(b)      “Additional Premises Commencement Date”, as it relates the Additional
Premises described in Section 1(a) above, shall mean the “Turnover Date” for
such Additional Premises.

(c)      “Original Premises” shall mean the “Premises” on the entirety of the
4th, 7th, 23rd, 24th and 25th floors, and a portion of the 3rd and 26th floors,
at the Building, being licensed under the License Agreement immediately prior to
the date hereof, as described in the opening Recital paragraph above, stipulated
to contain 196,189 square feet of rentable area.

 

 

 

(d)      “Turnover Date”, as it relates to the Additional Premises described in
Section 1(a) above, shall mean the date when Licensor delivers possession of
such Additional Premises to Licensee in the condition for turnover of the
Additional Premises required under Section 7 hereof.

2.      Extension of Term. The expiration date of the term of the License
Agreement, which is currently set forth in the License Agreement as May 31,
2012, is hereby extended to July 31, 2012. Except as otherwise set forth herein,
the extension of the term being effectuated hereby shall be on the same terms
and conditions as set forth in the License Agreement relative to the License
Agreement term therein provided.

3.      Additional Premises. Effective as of the Additional Premises
Commencement Date for the Additional Premises and for a term expiring
concurrently with the end of the term of the License Agreement for the remainder
of the Premises (as extended hereby):

(a)      the “Premises” licensed under the License Agreement shall include the
Additional Premises; and

(b)      the rentable area of the Premises under the License Agreement shall be
increased by the rentable area of the Additional Premises (thereby resulting, as
of the Additional Premises Commencement Date, in an overall rentable area of the
Premises equal to 226,041 square feet.

From and after the Additional Premises Commencement Date for the Additional
Premises and through the end of the term of the License Agreement (as extended
hereby), all provisions of the License Agreement (as amended hereby) shall be in
full force and effect with respect to, and shall govern Licensee’s possession
of, the Additional Premises.

4.      Intentionally Omitted.

5.      Intentionally Omitted.

6.      License Fees. License Fees for the overall Premises from time to time
under the License Agreement shall continue to be payable in an amount equal to
$27.00 per rentable square foot per annum. The foregoing License Fees shall
continue to be payable with respect to the Original Premises for all periods
from and after the date hereof, in accordance with the terms and conditions
otherwise set forth in the License Agreement and continuing through the
expiration date of the License Agreement (as extended hereby). The foregoing
License Fees payable with respect to the Additional Premises shall be payable
from and after the Additional Premises Commencement Date for the Additional
Premises and through the expiration date of the License Agreement (as extended
hereby). The License Fees due and owing from time to time under the License
Agreement (as amended hereby) shall be payable in monthly installments, in
advance, on the first day of each calendar month during the term, all in
accordance with such terms and provisions as otherwise set forth in the License
Agreement relative to the payment of License Fees thereunder. Without limitation
of the foregoing, it is acknowledged that the monthly License Fees due and owing
for the overall Premises under the License Agreement, for the period from and
after the Additional Premises Commencement Date hereunder and for the balance of
the term of the License Agreement (as extended hereby), and without taking into
account (a) the License Fees Credit Amount referred to in Section 5 of the First
Amendment, or (b) the “Additional Premises License Fees Credit Amount” or any
other abatement periods expressly provided in the Third Amendment, shall be
equal to $508,592.25 per month (i.e., based on an annual amount of
$6,103,107.00, calculated based on $27.00 per rentable square foot multiplied by
an aggregate of 226,041 square feet of rentable area of the Premises). The
License Fees described in this Section 6 shall be in addition to all other
charges payable by Licensee from time to time under the License Agreement.

2

 

 

7.      Licensor’s Work; Turnover; As-Is; Existing Furniture Items. It is
acknowledged that Licensor shall be performing, or causing to be performed, at
Licensor’s expense, certain work (the "Licensor's Work") at the Additional
Premises as more particularly described in Exhibit B attached hereto (and as set
forth in any detailed plans, specifications and working drawings developed by
Licensor from time to time therefor), all subject, in any event, to the terms of
this Section 7. The plans for the Licensor’s Work, existing as of the date
hereof, are also attached hereto as part of Exhibit B. Unless otherwise
specified in Exhibit B, it is acknowledged and agreed that the Licensor’s Work
shall include Building standard finishes. Licensor shall use commercially
reasonable efforts and proceed diligently (which need not require overtime
work), to deliver possession to Licensee the Additional Premises, with all
Licensor's Work being "substantially completed" (as hereinafter defined)
therein, on or before July 1, 2011 (such date contemplated as the turnover date
for the Additional Premises described in this sentence, the "Projected Turnover
Date" for such space), or as soon thereafter as reasonably practicable. The date
Licensor so tenders possession of the Additional Premises to Licensee, in the
condition required by the preceding sentence, is herein referred to as the
"Turnover Date" for the Additional Premises. If the Turnover Date for the
Additional Premises does not occur on or before the respective Projected
Turnover Date for such space, for any reason, then Licensor shall not be liable
or responsible for any claims, damages, or liabilities in connection therewith
or by reason thereof, and such failure should not effect the validity of this
Amendment or of the License Agreement or otherwise affect the obligations of
Licensee under this Amendment or the License Agreement; provided, however, in
such event, (i) Licensor shall use commercially reasonable diligent efforts
(which may require overtime work) to substantially complete the Licensor's Work
within the Additional Premises and thereupon deliver possession of the
Additional Premises to Licensee as soon thereafter as reasonably practicable,
and (ii) the Additional Premises Commencement Date for the Additional Premises
shall be deferred until the Turnover Date for the Additional Premises hereunder
(or such earlier date, if applicable, when Licensee has occupied the Additional
Premises for the conduct of any business operations therefrom). In the event the
Additional Premises Commencement Date for the Additional Premises is deferred
pursuant to this Section 7 beyond the Projected Turnover Date therefor, License
Fees relative to the Additional Premises under this Amendment shall not commence
until said revised Additional Premises Commencement Date; provided that the
expiration date of the term of the License Agreement (as extended by this
Amendment) shall not be extended or modified on account thereof, and shall
remain “July 31, 2012” for all purposes hereof. Without limitation of the
foregoing, in the event the Turnover Date is delayed beyond August 1, 2011 (the
“Outside Projected Turnover Date”) for any reason within Licensor’s reasonable
control and not as a result of a holding over by the existing occupant then, in
addition to the rights and obligations of the parties set forth above in this
Section 7, it is further agreed that, commencing with the Additional Premises
Commencement Date (as the same has been deferred pursuant to subclause (ii)
above in this Section 7), Licensee shall be entitled to an abatement of one (1)
day of License Fees attributable to the Additional Premises for each day
occurring after the Outside Projected Turnover Date and through the actual
Turnover Date hereunder. For purposes hereof, the term "substantially
completed", "substantially complete", "substantial completion", or words of
similar import, shall mean completion of the Licensor's Work within the
Additional Premises, except for minor and insubstantial details of construction,
detail or mechanical adjustments which remain to be done to the extent that such
remaining incomplete items would not materially interfere with the use of the
Additional Premises for an office. In the event of any dispute as to whether the
Licensor's Work is substantially complete, the decision of Licensor's licensed
architect shall be final and binding on the parties.

At Licensee’s request, Licensor shall allow Licensee’s approved contractors to
have access to the Additional Premises prior to the Turnover Date for the
Additional Premises, in order to allow installation of telephone systems and
other fixturing activities (all of which shall be performed in accordance with
all terms and provisions of the License Agreement governing alteration work
being performed by Licensee from time to time at the Premises), but only so long
as such early access will not, in Licensor’s judgment, materially interfere with
or delay Licensor’s performance of the Licensor’s Work or otherwise increase the
costs in any material respect for such Licensor’s Work. During any such early
access under this paragraph, Licensee hereby agrees to fully cooperate with (and
to cause its contractors to fully cooperate with) Licensor and Licensor’s
contractors with regard to scheduling times for the performance of such
fixturing activities by Licensee, and with respect to coordinating the fixturing
activities of Licensee’s contractors in the Additional Premises with Licensor's
performance of the Licensor’s Work.

3

 

 

Following the Turnover Date for the Additional Premises in accordance with the
terms of this Section 7, Licensor shall proceed diligently to complete the
balance (if any) of the Licensor's Work therein within thirty (30) days,
subject, however, to delays beyond Licensor’s reasonable control so long as
Licensor is diligently pursuing such completion. Licensee hereby acknowledges
that, following the Turnover Date for the Additional Premises, Licensor may
complete any then unfinished portions of the Licensor's Work in or about the
Additional Premises during normal business hours while Licensee is performing
work or otherwise conducting its business operations therein, if and only if, in
Licensee’s reasonable judgment, such work will not unreasonably affect
Licensee’s ability to conduct its business in the Additional Premises. If and to
the extent Licensee reasonably determines that any portions of such Licensor’s
Work would unreasonably affect Licensee’s ability to conduct its business in the
Additional Premises, then such portions of the Licensor’s Work shall be
performed after normal business hours at the Building. Licensor and Licensee
hereby agree to cooperate with one another with regard to scheduling times for
the performance of said balance of the Licensor's Work and coordinating
Licensee's activities in the Additional Premises with Licensor's performance of
same. During Licensor's completion of the unfinished portions of the Licensor's
Work, Licensee and Licensor shall use commercially reasonable efforts to
coordinate each such party's respective activities at the Additional Premises so
as to minimize interference with the other party's on-going work and other
activities.

Except for the Licensor’s Work required to be performed at the Additional
Premises, Licensee hereby agrees to accept possession of the Additional Premises
in its "as is" condition as of date of this Amendment, ordinary wear and tear
excepted (except, however, that all non-affixed furniture, equipment and other
personal property of Licensor or of the prior occupant of the Additional
Premises shall be removed from the Additional Premises by Licensor or such prior
occupant, at no cost to Licensee, on or before the Additional Premises
Commencement Date hereunder). Licensee hereby further acknowledges and agrees
that (a) Licensor has not made any representation or warranty whatsoever, either
express or implied (including, without limitation, any implied warranty of
habitability or fitness for a particular purpose), respecting the condition of
the Additional Premises, and (b) except for the Licensor’s Work being performed
at the Additional Premises, Licensor has not made any promise to alter, remodel
or improve the Additional Premises for Licensee's occupancy, nor to give any
allowance or other concession to Licensee on account thereof.

8.      Entire Agreement. The entire agreement of the parties with respect to
the matters covered hereby is set forth in this Amendment and in the License
Agreement as amended hereby.

9.      Counterparts. This Amendment may be executed in multiple counterparts
which, when taken together, shall constitute one and the same instrument.

10.      No Offer. Submission of this instrument for examination or negotiation
shall not bind Licensor, and no obligation on the part of Licensor shall arise
until this instrument is signed and delivered by both Licensor and Licensee;
provided, however, the execution and delivery of this instrument by Licensee to
Licensor shall constitute an offer by Licensee to enter into the transactions
contemplated hereby on the terms and conditions herein contained, which offer
may not be revoked for ten (10) business days after such delivery (and then,
only if Licensor has not then delivered a fully executed original of this
instrument to Licensee).

4

 

 

11.      Brokers. Licensee represents and warrants to Licensor that Licensee did
not deal with any broker or finder in connection with this Amendment other than
the following Brokers; CB Richard Ellis, JF McKinney and Hines. Licensor hereby
agrees to pay any brokerage commissions payable to said Brokers above relative
to this Amendment in accordance with any applicable written agreement between
Licensor and such Brokers. Licensee shall indemnify, defend and hold Licensor,
its agents and their respective members, officers, directors, partners,
employees and agents harmless of, from and against any and all losses, damages,
liabilities, claims, liens, costs and expenses, including without limitation
court costs and reasonable attorneys' fees and expenses, arising from any claims
or demands of any other broker or brokers or finders for any commission alleged
to be due such other broker or brokers or finders claiming to have dealt with
Licensee in connection with this Amendment or with whom Licensee hereafter deals
or whom Licensee employs.

12.      Certification and Agreement. Licensee hereby certifies to Licensor as
of the date of this Amendment that (i) it is not acting, directly or indirectly,
for or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(ii) it is not engaged in the transaction evidenced by the License Agreement,
directly or indirectly on behalf of, or instigating or facilitating the
transaction evidenced by the License Agreement, directly or indirectly on behalf
of, any such person, group, entity, or nation. LICENSEE hereby agrees to defend,
indemnify, and hold harmless LICENSOR, LICENSOR’s members, officers, employees
and agents, LICENSOR’s managing agent, any officer, director, stockholder,
partner, member, trustee, beneficiary, employee, agent or contractor of
LICENSOR’s managing agent, and any MORTGAGEE OF THE BUILDING, FROM AND AGAINST
ANY and all claims, damages, losses, risks, liabilities, and expenses (including
attorney’s fees and costs) arising from or related to any breach of the
certification set forth above in this SECTION 12. The terms and conditions
contained in this Section 12 shall be expressly binding upon and shall expressly
inure to the benefit of the successors and assigns of the parties hereto.

13.      Lease. Licensor shall have the right, at any time, to convert the
License Agreement (as amended hereby) into a lease agreement, whereby Licensee,
as tenant, would lease the Premises being licensed under the License Agreement
from Licensor, as landlord, for a gross rental equal to the License Fees payable
from time to time under the License Agreement (as amended hereby), all in
accordance with the same substantive terms and conditions, in all material
respects, as otherwise set forth in the License Agreement (as amended hereby).
If Licensor so requests the conversion of the License Agreement to a lease, as
provided in the preceding sentence, then provided that the terms and conditions
of the lease are consistent with the terms of the License Agreement (as amended
hereby) in all material respects, the parties shall enter into Licensor’s
proposed form of lease used at the Building within thirty (30) days following
such request (with such changes thereto as may be reasonably acceptable to the
parties so that the form lease contains the same substantive terms, in all
material respects, as otherwise set forth in the License Agreement).

14.      License Agreement in Full Force and Effect. Except as herein provided,
all the terms and provisions of the License Agreement shall remain in full force
and effect, and Paragraph 19 of the Original License shall apply to this
Amendment and to the License Agreement as amended hereby.

[Signature Page Follows]

5

 

 

 

IN WITNESS WHEREOF, this Amendment is executed by the parties as of the day and
year first set forth above.

 

LICENSEE:

 

GROUPON INC., a Delaware corporation

 

By: /s/ Bradley Downes

Name: Bradley Downes

Its: VP Finance

 

 

LICENSOR:

 

FSP 303 EAST WACKER DRIVE LLC, a Delaware limited liability company

 

By:      FSP Property Management LLC, a Massachusetts limited liability company,
its asset manager

 

By: /s/ John F. Donahue

Name: John F. Donahue

Title: Vice President

6

 

EXHIBIT A

ADDITIONAL PREMISES – 8th FLOOR

 

 

[image_001.jpg] 

A-1

 

EXHIBIT B

 

DESCRIPTION OF LICENSOR’S WORK

 

8th Floor Additional Premises:

 

Demolition per the attached plan, repair the ceiling grid and tile in the areas
of the demolition, and carpet the entire floor with building standard carpet

 

 

[SEE THE FOLLOWING PLANS ATTACHED AS PART OF THIS EXHIBIT B FOR FURTHER
DESCRIPTION OF THE LICENSOR’S WORK, AND IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE ABOVE DESCRIPTION OF THE LICENSOR’S WORK AND THE
LICENSOR’S WORK SHOWN ON THE ATTACHED PLANS, THE ATTACHED PLANS SHALL GOVERN AND
CONTROL]

 

B-1

 

[image_001.gif] 

 

B-2

